                Case 19-10323-CSS             Doc 281       Filed 04/09/19        Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DEI,AWARE

In re:                                                        Chapter LL

PERNIX SLEEP, INC., et al.I                                   Case No. L9-L0323 (CSS)

                           Debtors                            Jointly Administered




         NOTICE OF CANCELI"ATION OF AUCTION FOR THE DEBTORS' ASSETS

       On March 22,2019, the Court entered an order (the "Sale Procedures Order")2 [Docket
No. 191] approving, among other things, the Sale Procedures, which set the Bid Deadline as
April 5, 20L9 and, in the event of the receipt of any Qualified Bids, scheduled the Auction for
April 11,20L9.

       PLEASE TAKE NOTICE that the Debtors did not receive any Qualified Bids (other
than the Qualified Bid submitted by the Stalking Horse Bidder) prior to the Bid Deadline. In
accordance with the Sale Procedures, the Stalking Horse Bidder has been deemed the Successful
BiddeT. ACCORDINGLY, THE DEBTORS HAVE CANCELLED THE SCHEDULED
AUCTION AND WILL NOT COI\DUCT AN AUCTION FOR THE ASSETS.

        PLEASE TAKE FIIRTHER NOTICE that the Sale Hearing is scheduled to be held on
April 15. 2019 at 2:00 p.m. (ET). At the Sale Hearing, the Debtors will seek approval of a sale
of the Transferred Assets to the Stalking Horse Bidder, as outlined in the Debtors' February 19,
20L9 motion to approve the sale [Docket No. 26].

         PLEASE TAI(E FURTHER NOTICE TIIAT the Stalking Horse Bidder has made its
initial designation the executory contracts set forth on Exhibit t hereto as Transferred Contracts
to be assumed and assigned to the Stalking Horse Bidder upon the closing of the Sale pursuant to
the Asset Purchase Agreement. In addition, the cure payments, if any, necessary for the
assumption and assignment of the Transferred Contracts (the "Cure Payments") are set forth on
Exhibit L. All Cure Payments are the same amounts as the Cure Payments listed in the
Notice of Assumption and Assígnment of Bxecutory Contracts or Unexpired Leases and Cure

          l
           The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification
number, where applicable, are: Pernix Therapeutics Holdings, lnc. (4736), Pernix Therapeutics, LLC (1128), Pernix
Manufacturing,LLC(1236), Pernix Sleep,Inc. (1599), Cypress Pharmaceuticals,Inc. (1860), Hawthorn
Pharmaceuticals, Inc. (2769), Macoven Pharmaceuticals, L;L.C. (4549), Gaine, Inc. (3864), Respicopea, Inc. (1303),
Pernix Ireland Limited (3106PH), Pernix Ireland Pain Designated Activity Company (0190LH), Pernix Holdco 1,
LLC, Pernix Holdco 2,LLC, Pernix Holdco 3,LLC, The Debtors' corporate headquarters and mailing address is 10
North Park Place, Suite 201, Morristown, NJ 07960,
          7
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Sale Procedures Order.




{1228.002-w00ssns.}
                Case 19-10323-CSS      Doc 281     Filed 04/09/19     Page 2 of 3



Amount [Docket No. 197], other than the Cure Payment with respect to the Consent
Agreement Letter with CPPIB Credit Investments Inc. (Contract No. L03).

       PLEASE TAKE FURTHER NOTICE that copies of the Sale Motion, the Sale
Procedures and the Sale Procedures Order, as well as all related exhibits, including the Stalking
Horse Agreement and all other documents filed with the Court, are available free of charge on
the Debtors' case information website, located at https:llcases.primeclerk.comlpernix.


                  TREMAINDER OF PAGE INTENTIONALLY LEF"T BLANK]




{1228.002-w00ssns.}
                Case 19-10323-CSS   Doc 281   Filed 04/09/19   Page 3 of 3




Dated: April9,2019
            Wilmington, Delaware
                                          I.ANDIS RATH & COBB LLP


                                                            (No.3a07)
                                                   Mumford (No. a186)
                                          J        L. Cree (No.5919)
                                          Nicolas E. Jenner (No. 655a)
                                          919 N. Market Street, Suite L800
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 467 -4400
                                          Facsimile: (302) 467 -4450
                                          Email: landis@lrclaw.com
                                                  mumford@lrclaw.com
                                                 cree@lrclaw.com
                                                 jenner@lrclaw.com


                                          -and-

                                          DAVIS POLK & WARDWELL LLP
                                          Eli J. Vonnegut (admitted pro hac vice)
                                          Christopher S. Robertson (admitted pro hac vice)
                                          450 læxington Avenue
                                          New York, New York I0OL7
                                          Tel.: (2L2) 450-4000
                                          Fax: (2L2) 701-5800
                                          Email : eli.vonnegut@davispolk.com
                                          christopher.robertson@davispolk.com
                                          Counsel to the Debtors and Debtors in Possession




{1228.002-W005s27s.}
